Name: 81/5/Euratom, ECSC, EEC: Decision of the Representatives of the Governments of the Member States of the European Communities of 6 January 1981 appointing a Judge to the COURT of JUSTICE
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-01-16

 Avis juridique important|41981D000581/5/Euratom, ECSC, EEC: Decision of the Representatives of the Governments of the Member States of the European Communities of 6 January 1981 appointing a Judge to the COURT of JUSTICE Official Journal L 014 , 16/01/1981 P. 0021 - 0021**** CONFERENCE OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES OF 6 JANUARY 1981 APPOINTING A JUDGE TO THE COURT OF JUSTICE ( 81/5/EURATOM , ECSC , EEC ) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLES 32 AND 32B THEREOF , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITIY , AND IN PARTICULAR ARTICLES 165 AND 167 THEREOF , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLES 137 AND 139 THEREOF , HAVING REGARD TO THE TREATY CONCERNING THE ACCESSION OF THE HELLENIC REPUBLIC TO THE EUROPEAN ECONOMIC COMMUNITY AND TO THE EUROPEAN ATOMIC ENERGY COMMUNITY SIGNED ON 28 MAY 1979 AND TO THE COUNCIL DECISION OF 24 MAY 1979 ON THE ACCESSION OF THE HELLENIC REPUBLIC TO THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLE 135 OF THE ACT ATTACHED THERETO , HAVE DECIDED AS FOLLOWS : ARTICLE 1 MR CHLOROS IS HEREBY APPOINTED JUDGE TO THE COURT OF JUSTICE UNTIL 6 OCTOBER 1985 . ARTICLE 2 THIS DECISION SHALL TAKE EFFECT ON 1 JANUARY 1981 . DONE AT BRUSSELS , 6 JANUARY 1981 . THE PRESIDENT CH . A VAN DER KLAAUW